Citation Nr: 0731487	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-24 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a cardiac 
disorder, to include arteriosclerotic heart disease, atrial 
fibrillation and myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from August 1943 to 
October 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating action issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO denied the appellant's 
application to reopen his claim of entitlement to service 
connection for a cardiac disorder, to include 
arteriosclerotic heart disease, atrial fibrillation and 
myocardial infarction.

The appellant's claim for service connection for a cardiac 
disorder (claimed as arteriosclerotic heart disease secondary 
to the service-connected rheumatic heart disease), was 
originally denied in a January 1983 rating action.  This 
rating action was appealed to the Board.  After considering 
all of the evidence of record, the Board issued a decision, 
in September 1984, that upheld the RO's denial of the 
appellant's claim of entitlement to service connection for a 
cardiac disorder.  No collateral challenge of that Board 
decision has been raised by the appellant.  The September 
1984 Board decision, therefore, represents the last final 
action on the merits of the heart disease service connection 
claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
September 1984 Board decision also represents the last final 
decision on any basis as to the issue of entitlement to 
service connection for a cardiac disorder.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In June 2004, the appellant submitted a written statement in 
which he declared that he wanted a personal hearing at the 
RO.  That hearing was scheduled for April 2005, but the 
appellant failed to appear at the hearing.  Thereafter, in 
the VA Form 9 submitted in June 2005, the appellant asked for 
a Board hearing.  The hearing was scheduled for July 2007, 
but the appellant cancelled the hearing that same month.  
Therefore, as there is no outstanding hearing request, the 
Board will proceed with consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking to reopen his claim of entitlement 
to service connection for a cardiac disorder, claimed as 
secondary to the service-connected rheumatic fever.  In Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held, in part, that 
VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  (Emphasis added.)  The April 2005 RO letter merely 
told the veteran that in order "to be considered 'material 
evidence' the additional information must relate to an 
unestablished fact necessary to establish your claim."  As 
that letter failed to provide him with notice as to what was 
necessary to substantiate the previously unestablsihed 
element or elements required to establish service connection 
for said cardiac disorder (the underlying claim), this case 
must be remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and complete all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations at 38 C.F.R. § 3.159 (2007).  
In particular, the AMC/RO must notify the 
appellant of the information and evidence 
needed to substantiate his cardiac 
disorder service connection claim, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
his new and material evidence claim on 
appeal, as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for any cardiac 
disorder, whether on a presumptive basis, 
direct basis or secondary basis.  

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a cardiac disorder.

He should also be told to provide any 
evidence in his possession pertinent to 
the claim.  38 C.F.R. § 3.159.

3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and all pertinent caselaw.  If 
it is determined that new and material 
evidence has been submitted to reopen the 
claim in question, the AMC/RO should 
consider arranging for an appropriate VA 
medical examination.  

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Board has not reviewed this claim with a view towards 
resolution of its merits, and presently expresses no opinion 
as to the outcome of the appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



